Citation Nr: 1402309	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-00 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right upper extremity, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy, left upper extremity, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to an initial compensable rating for peripheral vascular insufficiency, right leg.

4.  Entitlement to an initial compensable rating for peripheral vascular insufficiency, left leg.

5.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, and an August 2009 rating decision of the RO in Augusta, Maine.  Jurisdiction of the claim was subsequently transferred to the RO in Columbia, South Carolina.  

In May 2010, the Veteran testified at a hearing conducted by the local RO.  A transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system reveals the Veteran's December 2013 appellate brief and medical records from the Indianapolis VA Medical Center (VAMC) from March 2008 to December 2012.  The VBMS paperless claims system does not contain any additional documents pertinent to the present appeal.

The issues of entitlement to an initial compensable rating for peripheral vascular insufficiency of both legs and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The preponderance of the evidence shows that the Veteran has not had peripheral neuropathy of either the upper right extremity or upper left extremity at any time during the appeal period. 


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Appropriate notice was provided in August 2007, December 2008, and February 2009 letters.

As for the duty to assist, the Veteran's service treatment records, private medical records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not claimed to be in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The record does not indicate any additional relevant medical records that have not been obtained and associated with the Veteran's file.  
Three VA examinations have been provided in connection with the current claims for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The March 2008, January 2009 and July 2013 VA examinations, taken together, are adequate as the VA examiners considered the entire record, noted the Veteran's medical history, addressed relevant evidence and provided explanations for the opinions stated as well as the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

The Veteran contends that service connection is warranted for peripheral neuropathy of his bilateral upper extremities, with the condition starting in 2005.  See Veteran's Application for Compensation and/or Pension, June 2007.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Upon a VA peripheral nerves examination in March 2008, the Veteran complained of numbness and tingling in his bilateral fingers.  A physical examination revealed weakness of the right hand consistent with carpal tunnel syndrome and atrophy and weakness of the left hand, consistent with cubital tunnel syndrome.  All other muscle groups were found to have normal muscle function.  In terms of sensory functioning, the Veteran had distal stocking-glove sensory loss and loss to pin prick and light touch just above the wrists, bilaterally.  Reflexes in the Veteran's bilateral biceps, triceps and brachioradialis were all normal.  There was muscle atrophy present in the Veteran's right thenar and left hypothenar.  The diagnosis was polyneuropathy of all extremities, mild.  The VA examiner stated that in the upper extremities, there was likely superimposed entrapment neuropathies (right carpal tunnel and left cubital tunnel) causing some weakness.  After the VA examination, the Veteran underwent a nerve conduction study (NCS).  See Indianapolis VAMC, EMG (Rehab) Consult Result, March 2008.  The results from the NCS were normal, showing no evidence of carpal tunnel or cubital tunnel syndrome in the Veteran's bilateral upper extremities.  Id.

In January 2009, the Veteran underwent a second VA peripheral nerves examination.  The Veteran complained of loss of strength, tingling and numbness in his arms and hands.  Upon physical examination, the Veteran's bilateral upper extremities had normal motor function, normal sensory function, and normal peripheral pulses.  The VA examiner provided a diagnosis of diabetic neuropathy of the bilateral lower extremities.  No diagnosis of peripheral neuropathy of either the right upper extremity or the left upper extremity was given.  

During a May 2010 hearing at the local RO, the Veteran testified that he suffered from nerve pain in his fingers and hands and as a result, often dropped things.  See Veteran's Hearing Transcript, pg. 5, May 2010.  The Veteran also testified that his doctors had never diagnosed him with peripheral neuropathy of the bilateral upper extremities.  Id.

Upon a third VA peripheral neuropathy examination in July 2013, the Veteran reported no constant pain and no intermittent pain in his bilateral upper extremities.  Additionally, he reported no paresthesias, dysesthesias, or numbness in his bilateral upper extremities.  The strength in the Veteran's bilateral elbows, wrists, grip, and pinch was normal.  Deep tendon reflexes in the Veteran's bilateral biceps, triceps and brachioradialis were all normal.  Light touch testing of the Veteran's bilateral shoulder area, inner and outer forearms, hands and fingers revealed normal results.  Position sense, vibration sensation and cold sensation for the bilateral upper extremities were normal.  Overall, the VA examiner opined that the Veteran did not have upper extremity diabetic peripheral neuropathy.  

Service connection may not be granted without competent medical evidence of a current disability.  See Shedden, 381 F.3d at 1167; see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  After weighing the VA medical opinions in the record, the Board finds the January 2009 and July 2013 VA medical examinations more probative than March 2008 VA examination.  While the March 2008 VA examiner diagnosed the Veteran with mild polyneuropathy of all extremities, the normal test results from the March 2008 NCS clearly show the Veteran was not suffering from such a disorder.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Additionally, the March 2008 VA examiner did not explain how a finding of mild polyneuropathy of all extremities was warranted, when testing showed reflexes in the Veteran's bilateral biceps, triceps and brachioradialis were all normal.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted.").  

In contrast, the record contains two through and highly probative VA examinations from January 2009 and July 2013, which both found the Veteran was not suffering from peripheral neuropathy of the bilateral upper extremities.  These examiners' findings were based on a complete clinical interview and physical examination of the Veteran and clinical impressions, which unlike the March 2008 VA examiner, have not been proven incorrect by further testing.  These examinations are therefore afforded significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124.

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to observable symptoms during and after active duty and the Board finds those assertions are credible.  However, his contention that he has peripheral neuropathy of the bilateral upper extremities as a result of his service-connected diabetes mellitus does not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper extremities and whether this condition is related to his service-connected diabetes mellitus) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As a result, his assertions cannot constitute competent medical evidence in support of the claim.  His assertions are outweighed by the January 2009 and July 2013 VA medical opinions addressed above. 

Based upon the weight of the evidence, at no time during the appeal period did the Veteran have an adequately supported diagnosis of peripheral neuropathy of the bilateral upper extremities.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, is denied.  See 38 U.S.C.A. §5107.


ORDER

Service connection for peripheral neuropathy, right upper extremity, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for peripheral neuropathy, left upper extremity, to include as secondary to service-connected diabetes mellitus, is denied.


REMAND

A remand is necessary for further evidentiary development of the Veteran's increased rating claims because the Veteran contends that his bilateral peripheral vascular insufficiency symptoms have continued to worsen since his most recent July 2013 VA examination.  See Veteran's Appellate Brief, pg. 3, December 2013 ("Veteran states his bilateral lower extremity peripheral vascular disease has become worse since the last examination.").  When a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Additionally, the most current VAMC records in the file are from December 2012.  VA has a duty to obtain relevant medical treatment records.  See 38 C.F.R. § 3.159(c) (2013).  Therefore, the Board finds that upon remand, updated medical treatment records should be obtained from the Indianapolis and Charleston VAMCs and the Veteran should be afforded a new VA examination to address the current severity of his bilateral lower extremity peripheral vascular insufficiency. 

The Veteran contends he may be unable to follow substantially gainful employment as a result of his service connected bilateral lower extremity peripheral vascular insufficiency.  See, e.g., Veteran's Hearing Transcript, pg. 2, May 2010.  TDIU claims are to be liberally construed.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, a claim for a TDIU has been raised.  Id.; Rice v. Shinseki, 22 Vet. App. 447 (2009).  Prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary- to include issuing appropriate notice and obtaining a medical opinion as to the effect of the Veteran's service-connected bilateral lower extremity peripheral vascular insufficiency on his employability.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran appropriate notice regarding the 
claim for a TDIU.  

2. Obtain the names and addresses of all medical care
providers, not previously identified, who have treated the Veteran for any bilateral lower extremity peripheral vascular insufficiency issues since June 2006.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Charleston VAMC from July 2012 to present and from the Indianapolis VAMC from December 2012 to the present.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected peripheral vascular insufficiency of the right and left legs.  The claims file, including a copy of this remand, should be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities (anxiety disorder NOS, diabetes mellitus, peripheral neuropathy bilateral lower extremities, tinnitus, coronary artery disease, right eye diabetic retinopathy, peripheral vascular insufficiency of both legs, diabetic neuropathy, erectile dysfunction, bilateral hearing loss), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

In providing this opinion, the examiner should address the significance of the Veteran's May 2010 statement that due to symptoms such as swelling, cramping and pain in his lower legs he could not walk any distance and as a result he was unable to work; the March 2011 Indianapolis VAMC treatment records that note the Veteran just started a new job; and, the July 2013 VA examination that found the Veteran's vascular and peripheral neuropathy conditions impact his ability to work such that he cannot tolerate walking more than 30 feet prior to rest, cannot tolerate climbing stairs prior to rest and uses a cane for ambulation assistance.

Note:  if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


